DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 5, 8-9, and 13-14 in the reply filed on 07/07/2022 is acknowledged.  Withdrawal of Claims 1-4, 6-7, 10-12, and 15-18, in the reply filed by the Applicant on 07/07/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2017-144031, filed on 07/25/2017, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 01/08/2020, 04/16/2021, and 07/07/2022 were considered by the examiner. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 8 and 13, the terms “a side opposite to the interface with respect to the stack structure” and “a side opposite to the stack structure with respect to the sea-island structure” render the claim indefinite.  It is unclear as to the location of the particular features of the island portions of claim 8 and lamellar structure of claim 13 occupy on the metal member-welded structure; in particular, what sides opposite to the interface with respect to the stack structure, and opposite the stack structure with respect to the sea-island structure correspond to as surfaces on the structure, given that the member-welded structure is a three-dimensional structure with multiple surfaces.  Therefore, the metes and bounds of the claims are not clearly defined, as the structure of the metal member-welded structure is unclear in terms of the locations of the features of island portions and lamellar structure being “opposite with respect to” other features on the structure, and the terms render the claims indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the terms to mean that the island portions and lamellar structure exist on the metal member-welded structure, but not on the same surface.

In addition to the rejections set forth above, claim 9 depends from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8-9, and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JP 2017-123318 (Matsumoto), as alternatively evidenced by online publication “AA 4000 Series”, MakeItFrom.com, 2016 July 01, https://www.makeitfrom.com/material-group/AA-4000-Series-Aluminum-Silicon-Wrought-Alloy (MakeItFrom).
In regards to Claims 5, 8-9, and 13-14, Matsumoto teaches method and product of a dissimilar conductive member such as a bus bar used for welding an aluminum member and a copper member and laser-welding the aluminum member and copper member (¶1), wherein the aluminum member can be made of aluminum alloy (¶8), wherein the aluminum alloy can include JIS A4000 series Al-Si type alloys (¶20).  Matsumoto teaches that the members are then joined by irradiation of a laser to form a linear fusion portion (¶22), and discloses that the material of the fusion part contains Al-Cu binary intermetallic compounds generated at the end of the mixing zone, such that when the irradiation of the laser beam 5 is stopped, the material is immediately solidified into the weld metal, which joins the two members (¶13) – corresponding to a metal member-welded structure comprising an Al alloy member and a Cu member containing Cu as a main component, and a welded portion formed by melting and solidifying each of the materials of the Al alloy member and the Cu member (instant Claim 5).  Furthermore, given that Matsumoto teaches that the aluminum alloy can include JIS A4000 series of Al-Si alloys (¶20), one of ordinary skill in the art would recognize that Matsumoto teaches a Al alloy member containing an Si amount overlapping with the claimed range of 1 mass% or more and 17 mass% (instant Claim 5).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
This is further and alternatively evidenced by the online reference of MakeItFrom.com, available online on July 01 2016, showing the amounts of Si in Al-Si alloy being 1 mass% and higher (MakeItFrom).  Therefore, one of ordinary skill in the art would recognize that the disclosure of Matsumoto regarding the Si content within the Al member as taught by Matsumoto to fall within or overlap with the claimed Si range.
Furthermore, Matsumoto teaches that it is necessary to melt and form the linear fused portion with the full width (¶17) -- corresponding to the limitations of the welded portion penetrating through the Cu member (instant Claim 14).  
Although Matsumoto does not explicitly teach the limitations directed to welded portion including a stack structure of the γ2 phase, the δ phase, and the θ phase in a direction from an interface with the Cu member (instant Claim 5), nor the limitations of a sea-island structure having a plurality of island portions (instant Claim 8), with a distance of 10 µm or less between the island portions (instant Claim 9), and a lamellar structure containing Al2Cu and pure Al (instant Claim 13), given that Matsumoto teaches the presence of intermetallic compounds containing Al and Cu during welding, one of ordinary skill in the art would expect intermetallic compounds as claimed to be formed after solidification, due to the limitations setting forth that the γ2 and δ phases, which do not contain Si, are in a direction closest to the Cu member, which does not contain Si, and the θ phase to contain an intermetallic of Al, Cu, and Si – which is closest to Al-Si alloy member of Matsumoto.  Furthermore, given that Matsumoto teaches that the substantially similar process of manufacture to form a metal joined welded structure, one of ordinary skill in the art would expect the substantially similar process to yield similar structural properties such as those of Claims 5 and 13, as well as crystallographic structure such as those of Claims 8 and 9.  
As to Claims 5, 8-9, and 13, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Matsumoto teaches a method of forming a dissimilar conductive member such as a bus bar used for welding an aluminum member and a copper member and laser-welding the aluminum member and copper member (¶1), wherein the aluminum member can be made of aluminum alloy (¶8), wherein the aluminum alloy can include JIS A4000 series Al-Si type alloys (¶20), and Matsumoto teaches that the members are then joined by irradiation of a laser to form a linear fusion portion (¶22), wherein the laser can be a YAG laser or fiber laser (¶15), and discloses that the material of the fusion part contains Al-Cu binary intermetallic compounds generated at the end of the mixing zone, such that when the irradiation of the laser beam 5 is stopped, the material is immediately solidified into the weld metal, which joins the two members (¶13).  This is the same method used by applicants to produce the claimed product.  In particular, Applicant teaches providing an Al alloy member containing a content of Si being 1 mass% or more and 17 mass% or less and a Cu member being provided together, wherein the members are welded to each other via a laser to melt the surfaces of the member of the Al and part of the Cu member (¶¶51-52, 55) wherein the laser can be a fiber laser or YAG laser (¶56).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including a stack structure of the γ2 phase, the δ phase, and the θ phase in a direction from an interface with the Cu member (instant Claim 5), a sea-island structure having a plurality of island portions (instant Claim 8), with a distance of 10 µm or less between the island portions (instant Claim 9), and a lamellar structure containing Al2Cu and pure Al (instant Claim 13).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Japanese Patent Application Publication No. JP 2011-125889 (Hatake) teaches that a dissimilar joint can be created between an aluminum plate and a steel plate coated with Cu in advanced, wherein the two plates are overlapped and joined via spot welding (¶¶1, 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784